Citation Nr: 1755016	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-30 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1955 to January 1968 and from July 1970 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2017, the Board remanded the appeal for further development, to include providing the Veteran with a new VA examination and obtaining outstanding treatment records.  A new VA audiological examination was conducted in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In its May 2017 remand, the Board instructed the RO to obtain all outstanding post-service treatment records since September 2012 from the VA Central and South Texas Treatment Centers.  Although additional VA treatment records were associated with the claims file on May 25, 2017, it appears that relevant records remain missing.  

Specifically, a VA treatment record dated November 26, 2012 indicated that an audiogram was created in connection with the audiology consultation performed on that date.  The treatment provider noted that the audiogram would be viewable under the "Tools menu." See November 2012 VA Medical Center-South Texas treatment records.  The audiogram associated with the November 26, 2012 consultation has not been made a part of the Veteran's electronic claims file.  Thus, a remand is necessary to obtain the missing audiogram in order to properly adjudicate the Veteran's claim.

VA treatment records through October 20, 2017 have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since October 20, 2017 should also be obtained.  

Specifically, obtain the audiogram associated with the November 26, 2012 audiology consultation at the VA Medical Center in South Texas and associate it with the Veteran's electronic claims file. 

Efforts to obtain this record must continue until it is obtained; unless it is reasonably certain the record does not exist or that further efforts to obtain it would be futile.

2. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


